

FIRST AMENDMENT TO SECURITY AGREEMENT
This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of
January 9, 2018, is 3Q Digital, Inc., a Delaware corporation, Harte-Hanks
Direct, Inc., a New York corporation, Harte-Hanks Data Services LLC, a Maryland
limited liability company, Harte-Hanks Direct Marketing/Baltimore, Inc., a
Maryland corporation, Harte-Hanks Direct Marketing/Dallas, Inc., a Delaware
corporation, Harte-Hanks Direct Marketing/Jacksonville, LLC, a Delaware limited
liability company, Harte-Hanks Direct Marketing/Kansas City, LLC, a Delaware
limited liability company, Harte-Hanks Logistics, LLC, a Florida limited
liability company, Harte-Hanks Response Management/Austin, Inc., a Delaware
corporation, Harte-Hanks Response Management/Boston, Inc., a Massachusetts
corporation, Harte-Hanks Strategic Marketing, Inc., a Delaware corporation, NSO,
Inc., an Ohio corporation, Sales Support Services, Inc., a New Jersey
corporation (collectively, “New Grantors”), Harte Hanks, Inc., a Delaware
corporation (“Parent”, or “Borrower”, and together with New Grantors,
collectively, “Grantors”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association (“Secured Party”).
RECITALS:
WHEREAS, Borrower and Secured Party have entered into that certain Credit
Agreement dated as of April 17, 2017, as amended by First Amendment to Credit
Agreement dated as of January 9, 2018 (the “Credit Agreement”).
WHEREAS, pursuant to the Loan Agreement Borrower executed that certain Security
Agreement, dated as of April 17, 2017 and New Grantors joined the Security
Agreement pursuant to that certain Joinder to Security Agreement dated as of
September 21, 2017 among New Grantors, Borrower and Secured Party (as modified
by the Joinder, the “Security Agreement”).
WHEREAS, the execution of this Amendment is a condition to Secured Party
entering into the First Amendment to Credit Agreement referred to above.
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are acknowledged and agreed, Grantors and Secured Party hereby agree as
follows:
ARTICLE I.

Amendments
1.1    Amendment to Exhibit “A”. Effective as of the date hereof, Exhibit “A”
(Perfection Certificate) to the Security Agreement is deleted from the Security
Agreement and Annex “A” attached hereto is substituted therefor.
ARTICLE II.    

Additional Provisions
2.1    Acknowledgment by Grantors. Except as otherwise specified herein, the
terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Grantors or any third party to Secured Party
under any Loan Document (as defined in the Credit Agreement).
2.2    Additional Documentation. From time to time, Grantors shall execute or
procure and deliver to Secured Party such other and further documents and
instruments evidencing, securing or pertaining to the Security Agreement or the
other Loan Documents as shall be reasonably requested by Secured Party so as to
evidence or effect the terms and provisions hereof.
2.3    Continued Effectiveness. Except as expressly modified by the terms and
provisions hereof, each of the terms and provisions of the Security Agreement
and the other Loan Documents are hereby ratified and confirmed, and shall remain
in full force and effect. he liens and security interests created by the
Security Agreement remain in full force and effect.
2.4    GOVERNING LAW. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
2.5    Binding Agreement. This Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto.
2.6    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be construed as one and the same instrument. Delivery of an
executed signature page of this Amendment and/or any other Loan Document by a
scanned PDF attached to an e-mail or facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
2.7    NO ORAL AGREEMENTS. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]





EXECUTED as of the date first above written.
GRANTORS:

3Q DIGITAL, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Senior Vice President & Secretary    
HARTE-HANKS DIRECT, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS DATA SERVICES LLC
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS DIRECT MARKETING/BALTIMORE, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS DIRECT MARKETING/DALLAS, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS LOGISTICS, LLC
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE-HANKS STRATEGIC MARKETING, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
NSO, INC.
By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
SALES SUPPORT SERVICES, INC.

By:        /s/Robert L. R. Munden        
Name:     Robert L. R. Munden             
Title:     Vice President & Secretary        
HARTE HANKS, INC.
By:        /s/Jon C. Biro                
Name:     Jon C. Biro                
Title:     Executive Vice President & CFO    
SECURED PARTY:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION


By:    /s/ Annalese Smolik                
Annalese Smolik
Senior Vice President




- 1 -

